Title: [Diary entry: 8 May 1760]
From: Washington, George
To: 

Thursday May 8th. Got Blankets and every other requisite from Winchester & settld things upon the best footing I coud to prevt.

the Small Pox from Spreading—and in case of its spreading for the care of the Negroes. Mr. Vale. Crawford agreeing in case any more of the People at the lower Quarter getting it to take them home to his House—& if any of those at the upper Quarter gets it to have them removd into my Room and the Nurse sent for.